DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
Examiner has marked “considered” the single foreign reference listed in the IDS submitted on 28 Sep 20.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f), is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites function without reciting sufficient structure, material, or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: (a) “a first acquiring unit”, (b) “a second acquisition unit”, (c) “an input prediction unit”, and (d) “a control unit”, each used in Claim 11.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
“first acquiring unit” / “second acquisition unit”, “input prediction unit”, and “control unit” – “functional units in the embodiments of the present invention may be integrated into one processing unit, or each of the units may exist alone physically, or two or more units are integrated into one unit. The integrated unit may be implemented in a form of hardware, and may also be implemented in a form of a software functional unit”, Specification Page 23.  However, this description merely describes these terms ambiguously as what they MAY be rather than what they definitively ARE, not to mention that this definition indicates that one or more of these units may simply be software, which too lacks definitive structure.  There does not appear to be any better description of the structural make-up of any of these terms elsewhere in the specification.  As such, these terms render Claim 11 (the only claim that utilizes them) as indefinite under 35 USC 112(b).  See associated 35 USC 112(b) rejection below.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) applicant may: (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f).
Specification & Drawings
The disclosure is objected to under 37 CFR 1.71, as being so incomprehensible as to preclude a full search of the prior art by the Examiner.  The abstract of the disclosure is objected to because it is written in the same manner as both the specification and the claims.  The drawings of the disclosure are objected to because at least Fig. 1 is written in the same manner as each of the claims, the specification, and the abstract.  Please see the below 35 USC 112 Claim Rejections section for specific details as to why the way the claims, the specification, the abstract, and at least one of the drawings were written are indefinite and/or lack proper written description.  Corrections are required.  See MPEP § 608.01(b).  Applicant is required to submit an amendment which clarifies the entire disclosure so that the Examiner may make a proper comparison of the invention with the prior art following a full search.  Applicant should be careful not to introduce any new matter into the disclosure (i.e., matter which is not supported by the disclosure as originally filed).  Following an amendment to eliminate the indefinite nature of these claims, any new prior art rejections made at that time will not be construed as new grounds of rejection, as they will be necessitated by the amendments made to clarify the disclosure.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application.  Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of an amended drawing should not be labeled as “amended.”  If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency.  Additional replacement sheets may be necessary to show the renumbering of the remaining figures.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).  If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action.  The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

The claimed invention of Claims 11-12 is directed to non-statutory subject matter.  These claims do not fall within at least one of the four categories of patent eligible subject matter because, firstly, regarding independent Claim 11, the only structures claimed to be part of this vehicle control apparatus are a series of “units”, which as described above are 35 USC 112(f) terms, and the specification not only lacks definitive structure to describe these “units” (see associated 35 USC 112(b) rejection against Claim 11 below), but the specification actually states that these “units” may in fact simply be signals per se and/or information in the form of data (i.e. software).  Additionally, dependent Claim 12 is drawn to a computer readable medium comprising a stored program that runs to execute a method; however, this computer readable medium storing a program that runs to execute a method is not specifically described to be “non-transitory”, and thus it may in fact simply be signals per se and/or information in the form of data (i.e. software).  Per MPEP section 2106, subsection I, a claim that is directed to a signal per se or mere information in the form of data does not meet the statutory requirements of 35 USC 101.  Appropriate corrections are required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-12 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.  Furthermore, Claims 1-12 are additionally rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement, because these claims contain subject matter which is not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention.  The claims presented for examination, and the specification as well, are all replete with errors and are extremely challenging to understand, possibly due to language translation issues, and thus significant corrections are required.  They are generally indefinite and fail to conform with current U.S. practice.  They appear to be a literal translation into English from one or more foreign documents and are replete with grammatical and idiomatic errors.  There are many terms utilized that could all be synonymous with each other, or maybe they are meant to be different elements, and there is lack of proper antecedent basis for almost every term discussed, so it is nearly impossible to decipher the actual invention, yet alone make a proper comparison of the invention with prior art or make a determination that the specification reasonably conveys that the inventors had possession of the actual invention at the time of filing.  The written description rejection is based on the fact that the specification is written in generally the same manner as the claims, so all the indefiniteness issues relating to the claims cannot be clarified by the specification.  Many of the reasons for this indefiniteness to both the claims and the specification are outlined below, but Applicant should note that this list may not be all-inclusive as these claims and specification are replete with errors and the meaning of several limitations may be incorrectly interpreted by the Examiner due to the shear number of indefinite issues that warrant clarification from the Applicant in their reply:
1) Regarding independent Claim 1, it is firstly indefinite as to why “first vehicle state information of the target vehicle in a current running state” and “second vehicle state information of the target vehicle in a region where the target intersection is located in the current running state” are both discussing the target vehicle, since it appears that any prediction model (discussed in the later “inputting” limitation) that’s useful to the target vehicle likely needs to include information relating to one or more obstacles, such as another vehicle, rather than just information pertaining to itself.  So is the second vehicle state information instead supposed to be of an obstacle such as another vehicle, or is it actually supposed to reference the target vehicle again?  Additionally, earlier in that limitation the claim says “when the real-time road condition information indicates that the target vehicle arrives at a target intersection”, so it’s not clear as to how the second vehicle state information, even if it is actually supposed to be relating to the target vehicle and not an obstacle such as another vehicle, is any different from the first vehicle state information if it’s “in a region where the target intersection is located” while the first vehicle state information is already stated to be “when…the target vehicle arrives at a target intersection”.  Next, the claim brings in “The object vehicle” which is capitalized and appears misplaced or as if there is missing text to the claim, not to mention that it lacks proper antecedent basis for use in this claim.  It is indefinite as to if the “object vehicle” is one in the same as the “target vehicle” or if it is different.  To further complicate things, the limitation states that the “object vehicle includes an ambient vehicle passing through the target intersection and a virtual vehicle configured for a current observation field of view of the target vehicle”, which makes no sense at all (does an object vehicle have a smaller “ambient vehicle” within it, and what is meant by a “virtual vehicle” outside of a currently unclaimed simulation?).  It’s not clear as to what an “ambient vehicle is”, but if it’s passing through the target intersection it might be referring to “the target vehicle” again, but it’s not clear.  And then there’s “the virtual vehicle” that in combination with the indefinite “ambient vehicle” makes up the indefinite “object vehicle”, which makes no sense either, particularly in further view of the limitation saying “configured for a current observation field of view of the target vehicle”.  Is the “configured for” portion of the limitation associated with just the “virtual vehicle” or the combination of the “virtual vehicle” with the “ambient vehicle” making up the “object vehicle”, and further, how can a “virtual vehicle” be configured for anything, since the normal meaning of the word “virtual” is that it’s not real and only representing something real (i.e. simulated, and if so, what from the real world is it simulating?).  Then the “inputting” limitation further confuses things by stating “the vehicle motion model”, which lacks proper antecedent basis for use in this claim (is this meant to be referring to the “vehicle motion prediction model” or is this something else?), and then uses the term “the vehicle” and “vehicle state information”, which both also lack proper antecedent basis for use in this claim (which vehicle of the target, object, ambient, and/or virtual vehicle is the “the vehicle” referring, and which of the first vehicle state information and/or the second vehicle state information is the “vehicle state information” referring?).  Finally, this “inputting” limitation discusses “a next control cycle”, likely meant to be temporally later in time than “a current control cycle”, but is this “current control cycle” meant to be the same thing as the “current running state” utilized earlier in the claim?  Examiner has reviewed the specification in an attempt to find clarity and in fact found other terminology such as an “ego vehicle” (which appears to be used interchangeably with “target vehicle”), an “environment vehicle” (which appears to be used interchangeably with “ambient vehicle”), a “subject vehicle” (which as used is not clear as to whether it is meant to be the same as “target vehicle”/“ego vehicle” or if it is meant to be different), and “surrounding vehicles” (?), not to mention reference to not just one “virtual vehicle” but “a first virtual vehicle” and “a second virtual vehicle”.  In fact, certain portions of the specification appear to be completely contradictory, such as “determining a driving action of the target vehicle in conjunction with the driving intention, so that the travel trajectory of the target vehicle when passing through the target intersection does not intersect with the travel trajectory of the target vehicle” (which could be interpreted as appearing to say that the travel trajectory of vehicle A does not intersect with the travel trajectory of vehicle A).  In summary, this claim (shown below) is indecipherable and appropriate corrections are required.
1. A vehicle control method, comprising:
acquiring real-time road condition information about a target vehicle;
when the real-time road condition information indicates that the target vehicle arrives at a target intersection, acquiring first vehicle state information of the target vehicle in a current running state and second vehicle state information of the target vehicle in a region where the target intersection is located in the current running state, wherein, The object vehicle includes an ambient vehicle passing through the target intersection and a virtual vehicle configured for a current observation field of view of the target vehicle;
inputting the first vehicle state information and the second vehicle state information into a vehicle motion prediction model to obtain a prediction result, wherein the vehicle motion model is used for predicting a driving motion of the vehicle in a next control cycle based on vehicle state information the vehicle in a current control cycle;
controlling the target vehicle to execute a target running action according to the prediction result.

2) Regarding dependent Claim 2 (in particular, the limitation “acquiring the second vehicle state information under the current driving state of the object vehicle in the area where the target intersection lies”), this claim further adds to the indefiniteness of independent Claim 1 by reintroducing “the object vehicle” (again, is this the “target vehicle” or something else?) and using the term “the area” (is this meant to be the “region” of Claim 1?), both which lack proper antecedent basis for use in this claim.  Secondly, the limitation “acquiring ambient vehicle state information about the ambient vehicle entering an area where the target intersection is located at the arrival time, wherein the second vehicle state information comprises the ambient vehicle state information” creates more indefiniteness because firstly “an area” is unclear as if it was meant to be referencing “the area” or “the region” or if it’s a separate area (particularly because it uses “an” instead of “the”), secondly because it’s unclear as to whether “the arrival time” is meant to be referring to “the time of arrival at which the target vehicle arrives at the target intersection” (as per an earlier limitation), because it’s being utilized in a limitation relating to the “ambient vehicle” rather than the “target vehicle” and there are no other limitations that discuss an “arrival time” of any other vehicle such as the “ambient vehicle”, and thirdly, it’s unclear as to what the meaning of “wherein the second vehicle state information comprises the ambient vehicle state information”, since independent Claim 1 already stated that the second vehicle state information is “of the target vehicle” rather than any “ambient vehicle”.  Thirdly, this claim then introduces the terms “the current observation horizon of the target vehicle” (is this instead meant to be “the current observation field of view of the target vehicle” per Claim 1?) and “the vision boundary” (is this instead meant to be “the horizon boundary” used earlier in the claim?), which each lack proper antecedent basis for use in this claim.  Finally, it’s further unclear as to what the meaning of “wherein the second vehicle state information comprises the virtual vehicle state information”, since independent Claim 1 already stated that the second vehicle state information is “of the target vehicle” rather than any “virtual vehicle”.  In summary, this claim (shown below) is indecipherable, particularly in view of the already indecipherable independent Claim 1, and appropriate corrections are required.
2. The method according to claim 1, characterized in that the step of acquiring the second vehicle state information under the current driving state of the object vehicle in the area where the target intersection lies comprises:
determining a time of arrival at which the target vehicle arrives at the target intersection;
acquiring ambient vehicle state information about the ambient vehicle entering an area where the target intersection is located at the arrival time, wherein the second vehicle state information comprises the ambient vehicle state information;
determining a horizon boundary for the current observation horizon of the target vehicle which is matched to the arrival time;
acquiring virtual vehicle state information of the virtual vehicle configured at the vision boundary, wherein the second vehicle state information includes the virtual vehicle state information.

3) Regarding dependent Claim 3, this claim further adds to the indefiniteness of dependent Claim 2 and independent Claim 1 by utilizing the phrase “the acquiring virtual vehicle state information” and the terms “the boundary” (is this meant to be “the horizon boundary”?) and “the sight” (?), which all lack proper antecedent basis for use in this claim.  This claim also later uses the phrase “the boundary” of “the field of view” (is this meant to be “the horizon boundary” of “the current observation field of view”?) which also lack proper antecedent basis for use in this claim.  Next, this claim utilizes the phrase “a travelling direction of the first virtual vehicle in the first lane is the same as the travelling direction of the target vehicle” and then later the phrase “the traveling direction of the second virtual vehicle in the second lane is opposite to the traveling direction of the target vehicle”; however, in this first phrase the term “the same” and in both phrases “the travelling direction of the target vehicle” lack proper antecedent basis for use in this claim (i.e. if they had said “the travelling direction of the first virtual vehicle” and “the travelling direction of the second virtual vehicle” they would have proper antecedent basis but there is no point in the claims where there is “a travelling direction of the target vehicle” determined).  Next, it is not clear as to what is meant by “the first virtual vehicle is configured with a first maximum traveling speed permitted for the first lane” and “the second virtual vehicle is configured with a second maximum traveling speed permitted for the second lane” (as it is indefinite as to what is meant by having virtual vehicles be “configured with” what appears to be discussing speed limits of lanes; does this mean that they are configured to travel at a speed limit set for each of their respective lanes, and if so, how is the speed limit for each lane acquired?).  Next, the limitation “setting a second virtual vehicle on a second intersection where a second lane in the target intersection intersects the boundary of the field of view” does not make sense either as it appears to be requiring a second intersection within the target intersection (is the “second intersection” meant to be a “second intersection line”, as is used later in the claim?), not to mention that “the boundary” and “the field of view” (again, is this meant to be “the horizon boundary” of “the current observation field of view”?) both again lack proper antecedent basis for use in this claim.  In summary, this claim (shown below) is indecipherable, particularly in view of the already indecipherable independent Claim 1 and dependent Claim 2, and appropriate corrections are required.
3. The method according to claim 2, wherein before the acquiring virtual vehicle state information of the virtual vehicle configured at the boundary of the sight, the method further comprises: setting a first virtual vehicle on a first intersection line where a first lane in the target intersection crosses the boundary of the field of view, wherein, the first intersection line is a starting line of the first virtual vehicle entering the current observation field of view, a travelling direction of the first virtual vehicle in the first lane is the same as the travelling direction of the target vehicle, the first virtual vehicle is configured with a first maximum traveling speed permitted for the first lane; setting a second virtual vehicle on a second intersection where a second lane in the target intersection intersects the boundary of the field of view, wherein, the second intersection line is a starting line of the second virtual vehicle entering into the current observation field of view, the traveling direction of the second virtual vehicle in the second lane is opposite to the traveling direction of the target vehicle, the second vehicle is configured with a second maximum traveling speed permitted for the second lane.

4) Regarding dependent Claim 4, this claim further adds to the indefiniteness of independent Claim 1 by firstly using the term “a vehicle behavior prediction model” (is this different from “a vehicle motion prediction model” used in independent Claim 1, or is it meant to be the same model, and if so, why does it start with “a” instead of “the” and why does it use the word “behavior” instead of “motion”?).  Secondly, this claim reuses the term “a prediction result”, as was originally used in independent Claim 1, so it becomes indefinite as to whether this is another prediction result (and in that case, each prediction result needs to be properly differentiated, by perhaps saying “a first prediction result” and “a second prediction result”, respectively), or if it is meant to be the same prediction result (which in that case, it should be “the prediction result” rather than “a prediction result”).  Next, it is not known as to what “a part” is within the term “a part of an observable Markov decision process model”, nor what is meant by “through the part of the observable Markov decision process model” (is the “through” somehow meant to mean “by utilizing”?).  Finally, this claim again uses the terms “a running action”, “a next control period”, and “a current control period”, which were already used in independent Claim 1, so it’s not clear as to whether these are meant to be the same terms (and if so they should begin with “the” instead of “a”), or if they are describing different terms (and if so, they should be clearly differentiated from the terms used in independent Claim 1).  In summary, this claim (shown below) is indecipherable, particularly in view of the already indecipherable independent Claim 1, and appropriate corrections are required.
4. The method according to claim 1, wherein the inputting the first vehicle state information and the second vehicle state information into a vehicle behavior prediction model to obtain a prediction result comprises: inputting the first vehicle state information and the second vehicle state information into a part of an observable Markov decision process model, wherein the vehicle motion prediction model comprises the part of the observable Markov decision process model; through the part of the observable Markov decision process model, predicting and obtaining a target acceleration of a running action to be executed by the target vehicle in a next control period after a current control period, wherein the prediction result comprises the target acceleration.

5) Regarding dependent Claim 5, this claim further adds to the indefiniteness of dependent Claim 4 and independent Claim 1 by utilizing the term “the target travel motion” twice (is this meant to be “the target running action?), which lacks proper antecedent basis for its uses in this claim.  In summary, this claim (shown below) is indecipherable, particularly in view of the already indecipherable independent Claim 1 and dependent Claim 4, and appropriate corrections are required.
5. The method according to claim 4, wherein the controlling the target vehicle to execute the target travel motion according to the prediction result comprises: determining a target travel speed of the target vehicle according to the target acceleration; controlling the target vehicle to travel according to the target travel speed so as to pass through the target intersection.

6) Regarding dependent Claim 6, this claim further adds to the indefiniteness of dependent Claim 4 and independent Claim 1 by utilizing the term “the partially observable Markov decision process model” (is this meant to be “the part of the observable Markov decision process model”?), which lacks proper antecedent basis for its use in this claim.  Additionally, this claim utilizes the term “the lanes” (is this meant to be “the first lane and the second lane”?), which lacks proper antecedent basis for it use in this claim.  Next, this claim utilizes the term “each of the target vehicles” (which makes no sense because there is only one target vehicle claimed), which lacks proper antecedent basis for its uses in this claim.  Next, this claim then utilizes the inappropriately capitalized term “A set of travel probability”, which is indefinite as it’s not known as to whether it is meant to be referring to “the travel probability” or if it is meant to be something else, and then the claim later uses “the travel probability set”, which lacks proper antecedent basis and is further indefinite because it’s not known as to whether it is trying to reference “the travel probability” or “the set of travel probability”, or both?).  Next, this claim utilizes the term “the object vehicle” (is this meant to be “the target vehicle”?) in four locations, and this term lacks proper antecedent basis for use in this claim, not to mention that this term is used in conjunction with “the location”, “the driving speed” (is this meant to be “the target travel speed of the target vehicle”?), and “the driving direction” [each of the object vehicle], which also each lack proper antecedent basis for use in this claim.  Finally, this claim utilizes the term “a travel speed of the target vehicle” (is this meant to be “the travel speed of the target vehicle” or is this meant to be a different travel speed since it begins with an “a” instead of “the”?).  In summary, this claim (shown below) is indecipherable, particularly in view of the already indecipherable independent Claim 1 and dependent Claim 4, and appropriate corrections are required.
6. The method according to claim 4, wherein the predicting, by using the part of the observable Markov decision process model, the target acceleration of the running action to be executed by the target vehicle in the next control period after the current control period comprises: in the partially observable Markov decision process model, based on the second vehicle state information, calculating a travel probability of selecting to travel in any one of the lanes when each of the target vehicles passes through the target intersection, A set of travel probability is obtained, wherein, the second vehicle state information comprises: the location of the object vehicle, the driving speed of the object vehicle, the driving direction of the object vehicle and the driving route of the object vehicle; calculating the target acceleration based on the travel probability set and the first vehicle state information, wherein the first vehicle state information comprises: a location of the target vehicle, a travel speed of the target vehicle, a travel direction of the target vehicle, and a predicted travel route of the target vehicle.

7) Regarding dependent Claim 7, this claim further adds to the indefiniteness of dependent Claim 6, dependent Claim 4, and independent Claim 1 by firstly reusing the term “the travel probability set” which lacks proper antecedent basis for use in this claim.  Secondly, this claim utilizes the term “the target node” (?) which also lacks proper antecedent basis for use in this claim.  Next, this claim uses an improperly capitalized term “Each node”, and later on the term “each node”, which are indefinite because the claims up until these limitations have only ever mentioned a single node (the term “the target node”, which itself lacks proper antecedent basis as discussed above), so it’s not clear as to what other nodes may be included when stating “Each node”.  Next, this claim uses the term “the search tree” (is this the “pre-built search tree”?), which also lacks proper antecedent basis for use in this claim.  Next, this claim uses the improperly capitalized term “The node reward value” in conjunction with the terms “the path” (is this meant to be “the target path”?) and “the current node” (?), which also both lack proper antecedent basis for use in this claim.  Additionally, this claim utilizes the phrase “the following sub-nodes” (is this meant to say “wherein the target node includes sub-nodes comprising:”?), which lacks proper antecedent bases for use in this claim.  Next, this claim utilizes the limitation “an accelerating node for controlling the acceleration of the vehicle, a decelerating node for controlling the deceleration of the vehicle, and a maintaining node for controlling the vehicle to maintain the current speed”; however, it is not clear as to whether each of the “accelerating node”, “decelerating node”, and “maintaining node” are actually meant to be “sub-nodes” instead of “nodes”, whether “the acceleration” is meant to be “the target acceleration” or perhaps “a current acceleration”, “the acceleration” lacks proper antecedent basis for use in this claim, “the deceleration” lacks proper antecedent basis for use in this claim, “the current speed” lacks proper antecedent basis for use in the claim, and each use of “the vehicle” (is this meant to be “the target vehicle”?) lacks proper antecedent basis for use in this claim.  Next, this claim utilizes the term “a selection priority” twice, making it unclear as to whether the second use of this term should instead be “the selection priority” or if it’s meant to be a different selection priority (and in that case, the two uses should clearly differentiate between the two selection priorities, by perhaps saying “a first selection priority” and “a second selection priority”, respectively).  Finally, this claim utilizes the term “the hold node” (is this meant to be “the maintaining node”, which may actually be meant to be “the maintaining sub-node”?), which also lacks proper antecedent basis for use in this claim.  In summary, this claim (shown below) is indecipherable, particularly in view of the already indecipherable independent Claim 1 and dependent Claims 4 and 6, and appropriate corrections are required.
7. The method according to claim 6, wherein the calculating the target acceleration based on the travel probability set and the first vehicle state information comprises:
according to the travel probability set and the first vehicle state information, searching a pre-built search tree for a target path, and use an acceleration corresponding to the target node in the target path as the target acceleration, wherein, Each node on the search tree is configured with a corresponding node reward value, The node reward value is associated with a predicted collision outcome based on the path of the current node, and each node is connected to the following sub-nodes: an accelerating node for controlling the acceleration of the vehicle, a decelerating node for controlling the deceleration of the vehicle, and a maintaining node for controlling the vehicle to maintain the current speed, a selection priority of the acceleration node is higher than a selection priority of the maintaining node, the selection priority of the hold node is higher than the selection priority of the deceleration node.

8) Regarding dependent Claim 8, this claim further adds to the indefiniteness of dependent Claim 7, dependent Claim 6, dependent Claim 4, and independent Claim 1 by firstly reusing the term “a target path” (should this be “the target path”, or is it meant to be a new target path, in which case it’s use needs to be differentiated from “a target path” already used in Claim 7, perhaps by stating “a first target path” and “a second target path”, respectively).  Secondly, this claim uses the term “a pre-established search tree” (is this meant to be “the pre-built search tree” first mentioned in Claim 7, or is it meant to be a new search tree, in which case it’s use needs to be differentiated from “a pre-built search tree” already used in Claim 7, perhaps by stating “a first pre-built search tree” and “a second pre-built search tree”, respectively).  Next, this claim utilizes the terms “the search tree” (is this meant to be “the pre-built search tree”, “the pre-established search tree”, or both?), “the current node” twice (is this meant to be “the target node”?), and “the travelling speed” (is this meant to be “the travel speed”?), which each lack proper antecedent basis for use in this claim.  Next, the phrase “indicating that the target vehicle collides with the target vehicle” is clearly indefinite as it appears to indicate the target vehicle colliding with itself, which makes no sense.  Next, this claim uses the phrase “the travelling speed corresponding to the current acceleration using the current acceleration” which is indefinite because it’s not clear how speed can correspond to acceleration or how the current acceleration is actually used here.  Next, this claim reuses the term “the travel probability set” which lacks proper antecedent basis for use in this claim.  Next, this claim utilizes the phrases “in the case where the collision prediction result indicates no collision” and later “indicate no collision”; however, there is nothing in the claim that says the collision prediction result can ever indicate no collision, only that the prediction result is when the target vehicle collides [with the target vehicle, which again, makes no sense], so it appears that the predicting of the collision prediction result needs to specify that it indicates whether the target vehicle will be in a collision rather than just that the target vehicle will be in a collision.  Next, this claim utilizes the phrase “acquiring a node from a child node connected to the current node as the current node”, which is indefinite as to its meaning, as it’s not clear as to what node “a node” is referring, nor what “a child node” is referring”, nor what differentiates “a child node” from “the current node”, especially if the acquired node is made to be “as the current node”.  Finally, this claim utilizes the terms “the search path” (is this meant to be “the target path”?), “the collision prediction results” (which is plural, so is this meant to be “the collision prediction result”, singular?), and “the found search path” (again, is this meant to be “the target path”?), which each lack proper antecedent basis for use in this claim.  In summary, this claim (shown below) is indecipherable, particularly in view of the already indecipherable independent Claim 1 and dependent Claims 4 and 6-7, and appropriate corrections are required.
8. The method according to claim 7, wherein the searching for a target path in a pre-established search tree according to the travel probability and the first vehicle state information comprises:
traverse the search tree until the target path is found;
acquiring a current acceleration corresponding to the current node;
predicting a collision prediction result indicating that the target vehicle collides with the target vehicle when travelling at the travelling speed corresponding to the current acceleration using the current acceleration, the travelling probability set and the first vehicle state information;
in the case where the collision prediction result indicates no collision, taking the current node as a node in the target path, and acquiring a node from a child node connected to the current node as the current node;
determining the search path as the target path if the collision prediction results of all the nodes in the found search path indicate no collision.

9) Regarding dependent Claim 9, this claim further adds to the indefiniteness of dependent Claim 7, dependent Claim 6, dependent Claim 4, and independent Claim 1 by firstly utilizing the terms “the travel pre-established search tree” and “the search tree” several times (are these meant to be “the pre-built search tree” first mentioned in Claim 7?) and “the travel probability set” (is this meant to be “the travel probability”?), which each lack proper antecedent basis for use in this claim.  Next, the term “each node” is indefinite because it’s not known as to which node and/or nodes and/or sub-nodes out of the many different terms utilized it is referring, especially based on it saying “in the search tree” (which as stated above lacks proper antecedent basis for use in the claim).  Next, this claim uses the term “a current node”, which is indefinite because it’s not clear as to whether this is a new “current node” or if it was meant to be referring back to one or more of the previously used terms “the current node” (none of which had proper antecedent basis either).  Next, this claim uses the terms “the start node” twice and “the same level” once, which each lack proper antecedent basis for use in this claim.  Next, it is indefinite as to the meaning of the phrase “the reference cumulative value set includes a plurality of second cumulative values, the second cumulative value is a cumulative value obtained by performing weighted summation on the node reward value of the start node and a node reward value of any other node located in the same level as the current node”, particularly when describing “a plurality of second cumulative values” but then describing “the second cumulative value” in the singular, which lacks proper antecedent basis for use in this claim.  Next, the terms “the first accumulated value” (is this meant to be “the first cumulative value”?), “the second accumulated values” (is this meant to be “the plurality of second cumulative values”?), and “the reference accumulated value set” (is this meant to be “the reference cumulative value set”?) each lack proper antecedent basis for use in this claim.  Next, this claim utilizes the phrase “acquiring a node from a child node connected to the current node as the current node”, which is indefinite as to its meaning, as it’s not clear as to what node “a node” is referring, nor what “a child node” is referring”, nor what differentiates “a child node” from “the current node”, especially if the acquired node is made to be “as the current node”.  Finally, this claim utilizes the term “a path”, which is indefinite because it isn’t clear if this meant to instead be “the target path” as first used in Claim 7, or if this is referring to yet another path.  In summary, this claim (shown below) is indecipherable, particularly in view of the already indecipherable independent Claim 1 and dependent Claims 4 and 6-7, and appropriate corrections are required.
9. The method according to claim 7, wherein the searching for the target path in the pre-established search tree according to the travel probability set and the first vehicle state information comprises:
traversing the search tree, and sequentially taking each node in the search tree as a current node to execute the following operations:
obtaining a first cumulative value and a reference cumulative value set obtained by weighting and summing the node reward value of the start node of the search tree and the node reward value of the current node, wherein, the reference cumulative value set includes a plurality of second cumulative values, the second cumulative value is a cumulative value obtained by performing weighted summation on the node reward value of the start node and a node reward value of any other node located in the same level as the current node;
in the case where the first accumulated value is greater than each of the second accumulated values in the reference accumulated value set, taking the current node as a node in the target path, and acquiring a node from a child node connected to the current node as the current node;
in a case that the current node is located at a leaf node layer, taking a path from the starting node to the current node as the target path.

10) Regarding dependent Claim 10, this claim further adds to the indefiniteness of dependent Claim 7, dependent Claim 6, dependent Claim 4, and independent Claim 1 by firstly using the term “the pre-constructed search tree” (is this meant to instead be “the pre-built search tree” first mentioned in Claim 7, or is it meant to be a new search tree, in which case it’s use needs to be differentiated from “a pre-built search tree” already used in Claim 7, perhaps by stating “a first pre-built search tree” and “a second pre-built search tree”, respectively?), which lacks proper antecedent basis for use in this claim.  Next, the term “each node” is indefinite because it’s not known as to which node and/or nodes and/or sub-nodes out of the many different terms utilized it is referring, especially based on it saying “on the search tree” (which as stated above lacks proper antecedent basis for use in the claim).  Next, this claim utilizes the terms “the search path” multiple times (is these meant to be “the target path”?) and “the current node”, which each lack proper antecedent basis for use in this claim.  Finally, this claim utilizes the phrase “at which the target vehicle does not collide with the search path”; however, there is nothing in the claim that ever discusses a determination of no collision, only that (per independent Claim 1) the prediction result is when the target vehicle collides [with the target vehicle, which again, makes no sense], so it appears that the predicting of the collision prediction result needs to specify that it indicates whether the target vehicle will be in a collision rather than just that the target vehicle will be in a collision, yet alone a collision with the indefinite “search path” rather than itself.  In summary, this claim (shown below) is indecipherable, particularly in view of the already indecipherable independent Claim 1 and dependent Claims 4 and 6-7, and appropriate corrections are required.
10. The method according to claim 7, wherein when searching the pre-constructed search tree for the target path, the method further comprises:
configuring a corresponding node reward value for each node on the search tree, wherein, the node reward value is a weighted sum of a first reward value at which the target vehicle collides with the search path based on the current node while passing through the target intersection, a second reward value at which the target vehicle does not collide with the search path based on the current node while passing through the target intersection, and a reference reward value.

11) Regarding independent Claim 11, this claim is generally analogous to independent Claim 1 although it is drawn to a vehicle control apparatus instead of a method, and therefore the indefiniteness issues discussed above with regards to independent Claim 1 are generally equally applicable to independent Claim 11, but will not be repeated for the sake of brevity.  Furthermore, this claim utilizes the 35 USC 112(f) terms “a first acquiring unit” (note that this is not “a first acquisition unit” that would make more sense than “a first acquiring unit” for consistency with both the specification and “a second acquisition unit”), “a second acquisition unit”, “an input prediction unit”, and “a control unit”, which each lack sufficient definitive structure from the specification to properly define the claim, thus adding to even more indefiniteness than independent Claim 1.  It should be further noted that this “apparatus” is only comprised of these “units” which lack structure, and per the specification could be merely software per se, and thus Applicant should further note the above rejection under 35 USC 101 applicable to both this claim and dependent Claim 12.  In summary, this claim (shown below) is indecipherable, particularly in view of the already indecipherable independent Claim 1 and the additional 35 USC 112(f) terms that lack definitive structure, and appropriate corrections are required.
11. A vehicle control apparatus, comprising:
a first acquiring unit, configured to acquire real-time road condition information of a target vehicle;
a second acquisition unit, when the real-time road condition information indicates that the target vehicle arrives at a target intersection, acquiring first vehicle state information of the target vehicle in a current running state and second vehicle state information of the target vehicle in a region where the target intersection is located in the current running state, wherein, the object vehicle includes an ambient vehicle passing through the target intersection and a virtual vehicle configured for a current observation field of view of the target vehicle;
an input prediction unit for inputting the first vehicle state information and the second vehicle state information into a vehicle motion prediction model to obtain a prediction result, wherein the vehicle motion model is used for predicting a driving motion of a vehicle in a next control cycle based on vehicle state information about the vehicle in a current control cycle;
a control unit for controlling said target vehicle to execute a target travel motion according to said prediction result.

12) Regarding dependent Claim 12, this claim is generally analogous to independent Claim 1 although it is drawn to a computer readable storage medium comprising a stored program that runs to execute the method of independent Claim 1, instead of just the method of Claim 1, and therefore the indefiniteness issues discussed above with regards to independent Claim 1 are generally equally applicable to dependent Claim 12, but will not be repeated for the sake of brevity.  It should be further noted that this computer readable storage medium is not described as “non-transitory”, and thus Applicant should further note the above rejection under 35 USC 101 applicable to both this claim and independent Claim 11.  In summary, this claim (shown below) is indecipherable, particularly in view of the already indecipherable independent Claim 1, and appropriate corrections are required.
12. A computer readable storage medium, wherein the computer readable storage medium comprises a stored program, and the program runs to execute the method according to claim 1.

Prior Art Discussion
The Examiner has reviewed and considered the submitted IDS foreign document, which Examiner agrees is highly patentably relevant to the instant application’s claims, and could in fact be appropriate prior art to use under one or both of 35 USC 102/103 against at least the independent claims presented within this instant application.  Following an initial search, additional prior art references that appear to also be highly patentably relevant have been included on the accompanying PTO-892 for the benefit of the Applicant.  However, due to the significant number of above-shown 35 USC 112(a)/(b) issues against all pending claims at least relating to written description and indefiniteness, despite the Examiner’s best attempts at trying to properly map specific prior art elements to claimed limitations, there will be no substantive rejections against these claims from prior art at this time.  The indefinite nature of these claim limitations leaves their meaning far too open to interpretation to warrant a significant (i.e. full) prior art search and/or warrant any prior art rejections that map specific prior art elements to claimed limitations until the definitive understanding of the claims’ limitations are clear, as it is almost impossible to determine the “best” prior art with so many indefinite limitations being currently claimed, particularly when many indefinite limitations/claims have further indefinite limitations/claims dependent upon them.
Conclusion
The prior art made of record and not currently relied upon is considered pertinent to applicant's disclosure, and may be found on an accompanying PTO-892, when applicable.  When a PTO-892 exists, all cited references have either (a) been utilized in prior art rejections for their specific teachings (wherein relevant teachings are cited to within the prior art rejections in specific association with the limitation/-s that they disclose, teach, suggest, or render obvious), (b) have significant relevance to the application as a whole (analogous art), or (c) have significant relevance to one or more specific limitation/-s within the claims.  If a cited reference does not pre-date the effective filing date of the instant application, despite not being “prior” art, it still represents a current state of the art that may be found useful to the Applicant.  Currently, it is the Office’s belief that the reason/-s for why a particular reference has been included in any past or current PTO-892 is self-evident; however, if Applicant cannot determine why any one or more reference/-s has/have been included on a PTO-892, upon request from the Applicant, the Examiner can provide an explanation within a future Office action and/or during a future interview.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS E WORDEN whose telephone number is 571-272-4876.  The examiner can normally be reached between the hours of 0930-1800 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached at 571-270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/THOMAS E WORDEN/Primary Examiner, Art Unit 3663